UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: BearlyBullish Fund Investor Class (BRBLX) ANNUAL REPORT March 31, 2014 BearlyBullish Fund a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 18 Supplemental Information 19 Expense Example 21 This report and the financial statements contained herein are provided for the general information of the shareholders of the BearlyBullish Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.bearlybullish.com Letter to Shareholders MARKET REVIEW – 2014 Q1 Performance to 03/31/2014 (inception date 6/15/11) BRBLX 1yr: 24.80 % Inception: Cumulative 60.01% Inception: Annualized: 18.32% BBOEVLUS 1yr: 22.61% Inception: Cumulative 52.86% Inception: Annualized: 16.40% S & P Total Return 1yr: 21.85% Inception: Cumulative 57.22% Inception: Annualized: 17.58% Gross expense ratio is 2.66 % and 2.41% for the Investor and Institutional Class, respectively.The inception date is 6/15/11. The performance data quoted represents past performance and is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call 1-877-337-3707. The performance returns for the Fund reflect a fee waiver in effect. In absence of such waiver, the returns would be reduced. Shares redeemed within 90 days of purchase will be charged a 1.00% redemption fee. SUMMARY AND SECTOR REVIEW (Percent of Fund’s Portfolio as of 03/31/2014) The BRBLX fund outperformed its benchmark by 295 basis points during 1 year ending March 31, 2014. However, during the 1st quarter of 2014, BRBLX fund underperformed the benchmark by -77 bps. The performance in the 1st quarter was mainly driven by our underweight sector allocation to Consumer Non-cyclical sector. During the last quarter we shared a less constructive view on non-cyclical companies due to their rich valuations. Those valuations continued to expand in Q1 and hurt our relative performance. Among individual stocks, EOG Resources (+17.01%) and USG Corp (+15.29%) were the best performers. EOG has a premier oil-shale position due toliquids-rich assets that we believe will create higher value for EOG than its peers. However, shares currently trade at 6.4x 2015 cash flow estimates, which is in line with the group average. USG’s product demand generally correlates with new housing starts in the U.S. We think new-home construction will likely continue to improve to over 1 million units in 2014 as the unemployment rate trends lower and the inventory of unsold homes continues to shrink. We think USG’s lean operating structure (after having undergone a dramatic cost reduction) makes it well positioned to capture the upside from a housing recovery through its heavily subscribed gypsum product. The relative performance was hurt by our stake in Amazon (-15.61%) and Yahoo (-11.23%). Amazon fell after it missed analyst expectations in its fourth quarter results. Additionally, the announcement to raise prices of its Prime membership has created some uncertainty in the short term. Barring a downturn in the economy, we expect Amazon to produce sufficient growth to justify its premium valuation. Yahoo’s underperformance was largely related to investor’s nervousness over Alibaba’s IPO. In light of recently announced results, we expect Alibaba’s offering to meet strong investor demand. Our sector wise positioning as of 03/31/2014 is as follows: Financials – 27.07% We remain constructive on financials as many of them trade below book value. Banks have been actively managing their expense line on the income statement and we believe are well positioned to benefit from revenue growth in consumer banking, commercial banking and investment banking operations. We like Bank of America (BAC), J.P.Morgan (JPM) and Wells Fargo (WFC) in this space. We continue to like American International Group (AIG) and Genworth Financial (GNW), among other insurance companies. Both of them trade at considerable discounts to their book values while their core businesses have continued to improve. Additionally, we believe that our financials portfolio is positioned to benefit from an unwinding of quantitative easing that has kept interest rates at artificially low levels, suppressing the earnings potential of banks and insurance companies. Industrials – 17.79% Our industrials portfolio consists of names that we believe will benefit from a recovery in the housing market. Housing recovery, in our view, is the most resilient theme in this economic recovery. Home purchase affordability is near multi decade low due to extremely low interest rates. New home inventory has dropped far below what is considered normal in a balanced market as home building has not kept up with new household formation. We believe these conditions are conducive to improving profitability of building products companies. We continue to own USG Corp (USG), Masco (MAS) and Fortune Brands (FBHS). 1 Communications – 7.35% We hold the view that new media, driven by internet and mobile, will continue to disrupt this sector and chip away incremental dollars from traditional media companies. New media companies have attained a defendable position and they are becoming stronger by the day. We own Google (GOOG) and Yahoo (YHOO), each for a different reason within the overarching theme on new media. Additionally, e-commerce companies have continued to drive customers away from brick and mortar locations, especially for standard items. The convenience of same day delivery and high level of customer service are making their positions stronger. We own Amazon.com (AMZN) and Ebay (EBAY). Energy – 10.82% Unconventional drilling has been a boon for North America. The same is not being replicated oversees due to complex mineral rights ownership rules and significant environmental opposition to hydraulic fracturing, particularly in Europe. This dynamic has kept a lid on crude oil supply oversees and that is unlikely to change in the near future. We own EOG Resources (EOG) and Pioneer Natural Resources (PXD) that we believe will continue to benefit from their high quality shale assets and enhanced recovery techniques. Consumer Non-Cyclical – 11.23% We are much less constructive on non-cyclical companies than cyclical companies because of rich valuations seen in the former group. Additionally, we believe that in this phase of recovery, when consumers are experiencing asset inflation (driven by rising house prices and higher stock market), cyclical companies should perform better than non-cyclical companies. Consumer Cyclical – 9.63% We expect this sector to reap the benefits of the wealth effect created by a rising stock market and strengthening home prices. Presently, many of our holdings are related to the housing industry. We own Whirlpool (WHR), Mohawk (MHK), William Sonoma (WSM) and American Woodmark (AMWD). Basic Materials – 8.04% We have increased our exposure to specific industries within the Basic Materials sector. Specifically, we are constructive on gold miners and fertilizer companies. We believe that gold miners trade at a sizeable discount to their intrinsic values. Additionally, gold miners offer a cheaper way to own gold and low cost gold producers can keep generating profits even while gold prices are unchanged. We own Eldorado Gold Corp (EGO). Technology – 8.08% Technology sector continues to be driven by two major themes – increased adoption of mobile devices and a migration to the cloud. We have exposure to both of these themes and we continue to look for more opportunities in this space. Utilities – 0.0% We have no exposure to utilities as we hold the view that this sector will likely be negatively impacted by rising interest rates. As always, we appreciate the confidence and trust you have placed in us and the management of your assets. Sincerely, Buddie Ballard Jr., CFA
